DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 April 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims
•    The office action is being examined in response to the initial application
      filed 23 August 2021.
•    Claims 1-12 are pending and have been examined.
•    This action is the First NON-FINAL action on the merits.

Claim Objections
3.	Claim 8 is objected to because of the following informalities:  
	a)	The claim currently recites the limitation;
		“verifying the fingerprint information inputted to the fingerprint input unit”
	b)	This single phrase appears to involve at least two steps;
		1) 	The input (receiving) of fingerprint data
2) 	Verifying (matching) the received fingerprint data to previously stored fingerprint data. 
c)	The Examiner recommends that the Applicant consider amending this claim limitation to more clearly reflect the details of the concept being claimed.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
6.	Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “activated” or “activating” in claims 1, 3, 4 and 8-12 is used in all cases by the claim in conjunction with “one piece of card information” while the accepted meaning is “to make active; cause to function or act”.  The phrase is indefinite because the specification does not clearly redefine the term.  
7.	For the purposes of examination, the claimed term “activated” or “activating” will be interpreted as meaning that the “one piece of card information” is “selected” from an e-wallet, based upon fingerprint matching.

Examiner’s Note
8.	Claims 1-7 are in ordered combination a practical application, therefore the 101 rejection is not applicable.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter without significantly more.
Analysis:
Step 1: Claims 8-12 are all directed to a statutory category (e.g., a process, machine, manufacture, or composition of matter).  Claims 8-12 are directed to a process (method).  The answer is YES.

Step 2A:  Claims 8-12 recite a method directed to the abstract idea to reduce the risk of fraud executing unauthorized transactions.  Further, in support of this abstract idea, (Spec ¶ [0004]) recites in part, “the payments using plastic cards are approved without any separate security system, and if the plastic cards are lost, accordingly, they may be unfairly used” and   (Spec ¶ [0004]) recites in part, “The secure element serves to allow the multiple pieces of card information by card service to match each of the plurality of the fingerprints, to store the matching results therein, to verify the fingerprint information inputted to the fingerprint input unit”.  Thus, transaction fraud prevention and risk management, a particular form of organizing of a human activity, is a fundamental economic practice.  

Step 2A.1:  In the instant application, relevant to the identification of the abstract idea, Claim 8, as representative, recites, “verifying the fingerprint information inputted”, “activating one piece of card information that matches the fingerprint information inputted”, “producing transaction response information with one piece of card information activated” and “transmitting the transaction response information”.  The steps represent a series of instructions for identifying and management of authorized or fraudulent transactions.  These steps contribute to “risk management” which is a fundamental economic activity and which falls under the grouping of certain methods of organizing human activity.  Therefore, the claims recite an abstract idea.  The answer is YES.

Step 2A.2:  This judicial exception is not integrated into a practical application.  The additional elements recited include a multi-card “secure element” (processor) configured for executing instructions, and a “fingerprint input unit” (sensor / scanner) for collecting fingerprint image data.  The multi-card “secure element” also contains a (memory) configured to generate and store fingerprint data associated with the user (owner) of a transactional account.  
The memory is recited at a high level of generality (i.e. memory for storing fingerprint and account data). The processor(s) are also recited at a high level of generality (as a general purpose processor that performs generic computer functions of receiving data, capturing image data and performing calculations on data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
None of the additional elements integrate the abstract idea into a practical application because the claimed features of these additional elements are merely applying the abstract idea to being carried out on a general purpose computing system.  Therefore, the claim is directed to an abstract idea. The answer is NO.

Step 2B:  The claim does not include additional elements that amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
The “memory element” and “processor(s)” are recited at a high level of generality and are recited as performing generic computer functions (i.e. inputting data, calculating, storing data) used in computer applications.  
Generic computer components recited as performing generic computer functions that amount to no more than implementing the abstract idea with a computerized system.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
The generic computer based limitations of “verifying the fingerprint information inputted”, “activating one piece of card information that matches the fingerprint information inputted”, “producing transaction response information with one piece of card information activated” and “transmitting the transaction response information”. are recited at a high level of generality and do not improve the computer based technology, rather are interpreted as applying an abstract idea on a general purpose computer and are interpreted as functions of a processor and memory element.
Therefore, the additional limitations in the claims do not improve the functioning of the computer itself, or improve any other technology or technical field.  Use of a generic computer does not transform an abstract idea into a patent-eligible invention.  Thus, the claim does not amount to significantly more than the abstract idea itself.  The answer is NO.

          The analysis above applies to all statutory categories of invention.  As such, the presentment of Claim 8 otherwise styled as a machine or product of manufacture, for example, are subject to the same analysis.  
Dependent claims further define the abstract idea that is present in their respective independent claim 8.   Furthermore, the dependent claims 9-12 do not resolve the issues raised in the independent claims.  Claims 9-12 are directed toward additional data exchange details of the independent claim steps.  Accordingly, claims 2-9-12 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis above, applied to Claim 8.  Thus claims 8-12 are not patent eligible.     

Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 8-12 are rejected under 35 U.S.C. 102 as being anticipated U.S. PG Publication No. 20160217455 A1 from Hosny et al., (hereinafter referred to as Hosny).

As per Claim 1, Hosny teaches;
A multi-card comprising:
 
a secure element adapted to allow multiple pieces of card information issued to the same card service to match each of a plurality of fingerprints to thus store the matching results therein; (see at least Hosny, Fig. 1, Item 130, ¶¶ [0014], [0033] and [0034]).

a fingerprint input unit for receiving the plurality of fingerprints inputted thereto; (see at least Hosny, Fig. 4, Item 310 and ¶ [0037]).

wherein the secure element produces transaction response information having one piece of card information activated according to the fingerprint information inputted to the fingerprint input unit; (see at least Hosny, ¶ [0037]).

As per Claim 2, Hosny teaches;

wherein the card service comprises at least one of payment service and a membership service; (see at least Hosny, ¶¶ [0032], [0033] and [0034]).

As per Claim 3, Hosny teaches;

wherein the secure element serves to allow the multiple pieces of card information by card service to match each of the plurality of the fingerprints, (see at least Hosny, Fig. 4, Item 310 and ¶ [0037]), to store the matching results therein, (see at least Hosny, ¶¶ [0040] and [0042]), to verify the fingerprint information inputted to the fingerprint input unit, to activate one piece of card information that corresponds to the card service selected from a payment terminal and matches the fingerprint information inputted, and to produce the transaction response information having one piece of card information activated; (see at least Hosny, ¶ [0032]).

As per Claim 4, Hosny teaches;

a control unit for controlling all of the operations of the secure element and the fingerprint input unit; (see at least Hosny, Fig. 1, Item 130, ¶¶ [0014], [0033] and [0034]). 

a display unit for displaying at least one of the card services selected from the payment terminal, the card information issued to the card service selected, one piece of card information activated by the fingerprint information inputted to the fingerprint input unit, a fingerprint verification state, and a payment proceeding state; (see at least Hosny, Fig. 1, Item 138 and ¶ [0034]).

As per Claim 8, Hosny teaches;
A payment method using a multi-card with a fingerprint input unit, the payment method comprising:

verifying the fingerprint information inputted to the fingerprint input unit; (see at least Hosny, Fig. 1, Item 130, ¶¶ [0014], [0033] and [0034]).

activating one piece of card information that matches the fingerprint information inputted; (see at least Hosny, ¶ [0037]).

based on the information stored by allowing multiple pieces of card information issued to the same card service as one another to match each of a plurality of fingerprints; (see at least Hosny, ¶ [0037]).
	
producing transaction response information with one piece of card information activated and transmitting the transaction response information to a payment terminal; (see at least Hosny, ¶ [0037]).

As per Claim 9, Hosny teaches;

wherein the activating one piece of card information that matches the fingerprint information inputted is carried out by activating one piece of card information that corresponds to the card service selected from the payment terminal and matches the fingerprint information inputted, based on the information stored by allowing the card information by card service to match the fingerprints; (see at least Hosny, Fig. 4, Item 310 and ¶¶ [0032], [0037], [0040] and [0042]).

As per Claim 10, Hosny teaches;

activating one piece of card information that matches the fingerprint information inputted is carried out by activating, when the number of card information issued to the card service selected is one, if the fingerprint information inputted is verified as the fingerprint of the user, the corresponding card information; (see at least Hosny, Fig. 4, Item 310 and ¶¶ [0032], [0037], [0040] and [0042]).

As per Claim 11, Hosny teaches;

displaying at least one of the card services selected from the payment terminal, the card information issued to the card service selected, one piece of card information activated by the fingerprint information inputted to the fingerprint input unit, a fingerprint verification state, and a payment proceeding state on a display unit; (see at least Hosny, Fig. 1, Item 138 and ¶ [0034]).

As per Claim 12, Hosny teaches;

receiving, in the case where the card service of one piece of card information activated is local currency, a payment rejection response if the district where the franchise location using the payment terminal is placed does not correspond to the district where one piece of card information activated is used; (see at least Hosny, ¶ [0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hosny, in view of US Patent No. 10,754,834 Bl from Patil et al., (hereinafter referred to as Patil).

As per Claim 5, Hosny discloses an encoded memory with software programs or applications, (see at least Hosny, ¶ [0041]).  However, Hosny does not specifically disclose a list with identifiers for the listed data stored.  In a related field of endeavor, Patil teaches;

wherein the secure element produces at least one or more lists containing the card information having the same application identifier (AID) as one another, applies different internal AIDs to the card information having the same AID contained in the respective lists, allows the card information contained in the respective lists to match each of the plurality of fingerprints, and stores the matching results; (see at least Patil, Fig. 4, Col. 9, Lines 43-54 and Col. 10, Lines 1-3).
	
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant’s filing, to have modified Hosny to incorporate the teachings of Patil which provides the storing of fingerprint data with an indexed data table for improved recovery of the stored data; (see at least Patil, ABSTRACT; “A method and system for backing up data is provided. The method includes storing a first plurality of data units in a backup storage, as a result of a fingerprint database being available, the first plurality of data units being deduplicated through application of the fingerprint database”).

As per Claim 6, Hosny discloses an encoded memory with software programs or applications, (see at least Hosny, ¶ [0041]).  However, Hosny does not specifically disclose adding characters to the identifiers for the listed data stored.  In a related field of endeavor, Patil teaches;
wherein the secure element adds arbitrary characters to the AID or applies internal AIDs made by partially changing the AID in the card information having the same AID contained in the respective lists; (see at least Patil, Col. 9, Lines 54-61 and Col. 10, Lines 3-8).
	
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant’s filing, to have modified Hosny to incorporate the teachings of Bartholomew which provides improved capability for storing modified fingerprint data; (see at least Bartholomew, ABSTRACT; “A method and system for backing up data is provided. The method includes storing a first plurality of data units in a backup storage, as a result of a fingerprint database being available, the first plurality of data units being deduplicated through application of the fingerprint database”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hosny, in view of PG Publication No. 20210326824 A1 from Bartholomew et al., (hereinafter referred to as Bartholomew).

As per Claim 7, Hosny discloses an encoded memory with software programs or applications, (see at least Hosny, ¶ [0041]).  However, Hosny does not specifically disclose adding characters to the identifiers for the listed data stored.  In a related field of endeavor, Bartholomew teaches;

wherein the matching results are set or changeable by allowing the card information to match the fingerprints through a service application driven by a user terminal; (see at least Bartholomew, ¶ [0081]).
	
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant’s filing, to have modified Hosny to incorporate the teachings of Bartholomew which provides the feature of comparing and matching biometric samples of a plurality of uses; (see at least Bartholomew, ABSTRACT; “Transaction cards, systems and methods configured with card validation and fingerprint or other activation features.  In one embodiment, an exemplary transaction card may comprise transaction circuitry configured to conduct purchase transactions, at least one fingerprint sensor, data storage configured to store fingerprint reference data, communication circuitry, card control circuitry configured to activate or otherwise control the card based on fingerprint verification, and computer readable media storing instructions for transmitting fingerprint verification information when a purchase transaction is attempted to POS device and/or an online entity”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bartenstein et al. (US 20150073983 A1) discloses controlling a reprogrammable payment card includes: at the payment card, establishing a wireless connection with a mobile computing device; receiving, over the wireless connection, a first magnetic sequence command corresponding to a first payment method, a first digital transaction credential corresponding to the first payment method, and a second magnetic sequence command corresponding to a second payment method; initiating a first mode; in the first mode, arming a controller within the payment card to drive a magnetic stripe emulator within the payment card according to the first magnetic sequence command; in the first mode, activating an integrated circuit within the payment card to broadcast the first digital transaction credential; and in the first mode, disabling operation of the magnetic stripe emulator and the integrated circuit in response to failure of a wireless com1ection with the mobile computing device. 
Sandelov et al. (US 20180005227 A1) discloses controlling a dynamic transaction card includes: at a first tin1e, accessing a first cryptogram; at a second time, establishing a wireless connection with a mobile computing device; in response to establishing the wireless connection with the mobile computing device, accessing a first token associated with the first cryptogram from the mobile computing device via the wireless connection; generating a first magnetic stripe sequence command representing the first cryptogram and the first token; and in response to detecting a magnetic stripe card reader proximal a magnetic stripe emulator integrated into the dynamic transaction card at a third time succeeding the second time, driving the magnetic stripe emulator according to the first magnetic stripe sequence command.
Agrawal et al. (US 20190392453 A1) discloses a method of facilitating a payment transaction with a payment card of a customer. The method includes receiving a payment transaction request initiated at a merchant terminal. The payment transaction request comprises a merchant transaction amount associated with a purchase entered at the merchant terminal and a fingerprint tap input provided by the customer on a fingerprint input module, the fingerprint tap input indicative of a customer transaction amount associated with the purchase.  The method includes facilitating verification of a fingerprint obtained from the fingerprint tap input of the customer by comparing with stored fingerprint of the customer. The method further includes, upon successful verification, determining whether the merchant transaction amount conforms to the customer transaction amount obtained from the fingerprint tap input. The method further includes facilitating the payment transaction associated with the payment transaction request if the merchant transaction amount conforms to the customer transaction amount.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474. The examiner can normally be reached Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PAUL R KLOBERG/Examiner, Art Unit 3698                                                                                                                                                                                                        /Mike Anderson/Supervisory Patent Examiner, Art Unit 3698